NO. 12-13-00023-CV

                             IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

IN RE:                                                  §

RICHARD TERRANCE AYERS,                                §          ORIGINAL PROCEEDING

RELATOR                                                §

                                           MEMORANDUM OPINION
                                               PER CURIAM
          Relator Richard Terrance Ayers seeks a writ of mandamus requiring the trial court to sign an
order finding that Relator did not receive notice of a September 28, 2012 dismissal order until
October 26, 2012. See TEX. R. CIV. P. 306a(4), (5).
          In an original proceeding, the relator is required to file an appendix as part of his petition
and also a record. See TEX. R. APP. P. 52.3(k), 52.7. The appendix must contain (1) a certified or
sworn copy of any order complained of, or any other document showing the matter complained of,
and (2) unless voluminous or impracticable, the text of any rule, regulation, ordinance, statute,
constitutional provision, or other law (excluding case law) on which the argument is based. TEX. R.
APP. P. 52.3(k)(1)(A), (C). The record must contain (1) a certified or sworn copy of every document
that is material to the relator's claim for relief and that was filed in any underlying proceeding and
(2) a properly authenticated transcript of any relevant testimony from any underlying proceeding,
including any exhibits offered in evidence, or a statement that no testimony was adduced in
connection with the matter complained of. TEX. R. APP. P. 52.7.
          Here, Ayers did not provide an appendix or a record. Consequently, we are unable to
evaluate his request for mandamus relief. Accordingly, Relator's petition for writ of mandamus is
denied.
Opinion delivered May 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                      (PUBLISH)
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                            MAY 31, 2013


                                        NO. 12-13-00023-CR


                               RICHARD TERRANCE AYERS,
                                         Relator
                                           v.
                              HON. DEBORAH OAKES EVANS,
                                       Respondent




                                     ORIGINAL PROCEEDING


                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by RICHARD TERRANCE AYERS, who is the relator in Cause No. 87-11668, pending on the
docket of the 87th Judicial District Court of Anderson County, Texas. Said petition for writ of
mandamus having been filed herein on January 22, 2013, and the same having been duly
considered, because it is the opinion of this Court that a writ of mandamus should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby DENIED.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.